



COUR
    DAPPEL DE LONTARIO

RÉFÉRENCE : Atangana c. Banque
    Royale du Canada, 2014 ONCA 161

DATE : 20140228

DOSSIER : C56646

Les Juges Hoy, Sharpe et van
    Rensburg

ENTRE

Robert
    Atangana, The Choconuts of America Corporation

et Annette B. Avina

Requérants (Appelants)

et

Banque Royale du Canada

Intimée (Intimée)

Robert Atangana, en personne

Nicole Brown Dunbar, pour lintimée

Date de laudience : le 24 février
    2014

Décision rendue séance tenante

En appel de lordonnance du juge Alan
    C. R. Whitten de la Cour supérieure de justice en date du 16 janvier 2013.

INSCRIPTION

[1]

M. Atangana ne nous a pas persuadés que le juge
    de première instance a commis une erreur en accordant la requête de la banque.
    Le juge avait devant lui la preuve de M. Antagana lui-même à leffet que, en
    Novembre 2008, Choconuts of America Corporation avait déjà subi des dommages au
    montant denviron 180 000 $ à cause de la rupture alléguée du contrat. (Nous
    notons que le contrat était entre la banque et Choconuts, et non entre la
    banque et M. Atangana et sa femme Mme Avina.) Comme a conclu le juge de
    première instance, la période de prescription avait donc commencé au plus tard
    le 8 janvier 2009, et non au moment où le client de Choconuts avait annulé son
    contrat avec Choconuts. Ainsi les appelants avaient intenté leur procès après
    la fin du délai de prescription.

[2]

Cet appel est donc rejeté.

[3]

Les dépens sont fixés au montant de 10 000 $
    tout inclus.

Alexandra Hoy A.C.J.O.

Robert
    J. Sharpe j.c.a.

K.
    van Rensburg j.c.a.


